Citation Nr: 0012406	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-41 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for pain and numbness 
in the upper extremities.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for generalized 
osteoarthritis (claimed as arthritis of the whole body).

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for breathing problems.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

8.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the cervical 
spine, currently rated as 10 percent disabling.

9.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently rated as 10 percent disabling.

10.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer, currently rated as 20 
percent disabling.

11.  Entitlement to a total rating based on individual 
unemployability.

(The issue of entitlement to reimbursement for the cost of 
non-VA medical care and services rendered to the veteran on 
June 2, 1998, is the subject of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1975 and from July 1975 to October 1986.  From January 1975 
to July 1975, the veteran served with the United States Coast 
Guard Reserve on inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 and August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The January 1992 rating 
decision denied, among other things, a claim for an increased 
disability rating for service-connected degenerative 
arthritis of the lumbar and cervical spines, then rated as 10 
percent disabling.  Before the claim was forwarded to the 
Board on appeal, the RO, in a September 1995 rating decision, 
separated the disabilities and continued the 10 percent 
rating for the lumbar spine and assigned a noncompensable 
rating for the cervical spine.

In a February 1997 decision, the Board granted an increased 
disability rating to 10 percent for the service-connected 
degenerative arthritis of the cervical spine and remanded the 
claim for an increased rating for the service-connected 
degenerative arthritis of the lumbar spine for further 
development of the evidence.  On remand, the RO continued the 
10 percent rating for the service-connected degenerative 
arthritis of the lumbar spine in an August 1998 rating 
decision.

Also in the August 1998 rating decision, the RO adjudicated 
claims for service connection for pain and numbness in the 
upper extremities; for headaches; for generalized 
osteoarthritis (claimed as arthritis of the whole body); for 
sinusitis; for asthma; for breathing problems; and for a 
psychiatric disorder; and adjudicated claims for increased 
disability ratings for a service-connected duodenal ulcer, 
currently rated as 20 percent disabling; and for 
service-connected degenerative arthritis of the cervical 
spine, currently rated as 10 percent disabling; and 
adjudicated a claim for a total rating based on individual 
unemployability.  The RO's August 1998 rating decision on all 
of these claims has been appealed to the Board.  

The claims for an increased rating for service-connected 
duodenal ulcer and for a total rating based on individual 
unemployability are addressed in the Remand section of the 
decision.

The veteran also perfected an appeal to the Board of a 
decision of the VA medical center (VAMC) in Miami, Florida, 
denying a claim for reimbursement for the cost of non-VA 
medical care and services rendered to the veteran on June 2, 
1998.  This issue is the subject of a separate decision of 
the Board.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that pain and numbness of the upper 
extremities is a "current disability" -- separate and 
distinct from certain service-connected disabilities, such as 
arthritis of the cervical spine and gout, with which pain and 
numbness of the upper extremities have been associated, -- as 
opposed to being symptoms of a disability or disabilities for 
which service connection has already been established. 

2.  No evidence has been presented or secured to render 
plausible that current headaches constitute a separate and 
distinct disability in themselves -- as opposed to being 
symptoms associated with some other disorder -- and no 
evidence has been presented or secured to render plausible a 
claim that headaches constitute a "current disability".

3.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
generalized arthritis or osteoarthritis (claimed as arthritis 
of the whole body) other than service-connected gout.

4.  Service connection for sinusitis was denied in a December 
1993 final rating decision.  

5.  VA outpatient treatment records dated from August 1993 to 
April 1995 showing treatment for recurrent or chronic 
sinusitis make the record "more complete" and, because they 
show treatment for the claimed condition, they are so 
significant that they "must be considered in order to fairly 
decide the merits of the claim."

6.  No medical evidence has been presented or secured to 
render plausible a claim that current sinusitis is related to 
a disease or injury incurred in service including occasional 
findings on examination of sinus congestion.

7.  Service medical records do not show that chronic 
sinusitis was diagnosed in service and no medical evidence 
has been presented or secured to render plausible a claim 
that post-service continuity of symptomatology, as reported 
by the veteran, is etiologically related to current 
sinusitis, if any.

8.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has asthma or that 
current asthma, if any, is related or connected to a disease 
or injury incurred in service including an episode of 
hyperventilating in 1971.

9.  No medical evidence has been presented or secured to 
render plausible that the veteran has a disability manifested 
by breathing problems or that such a disability, if any, is 
related to a disease or injury incurred in service.

10.  No evidence has been presented or secured that 
associates a current psychiatric disorder, other than a 
personality disorder, to service or is otherwise so 
significant to a claim for service connection for a 
psychiatric disorder other than a personality disorder that 
it must be considered in order to fairly decide the claim.

11.  Service-connected degenerative arthritis of the cervical 
spine is currently manifested by complaints of pain and 
complaints of episodes of severe pain.

12.  Service-connected degenerative arthritis of the lumbar 
spine is currently manifested by complaints of pain and 
complaints of episodes of severe pain.



CONCLUSIONS OF LAW

1.  The claim for service connection for pain and numbness of 
the upper extremities is not well grounded, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection headaches is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  Service connection for generalized osteoarthritis 
(claimed as arthritis of the whole body) is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  Evidence received since the December 1993 final rating 
decision denying service connection for sinusitis is new and 
material, and the veteran's claim for service connection for 
sinusitis is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

5.  The claim for service connection for sinusitis is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for asthma is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for breathing problems 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

8.  New and material evidence to reopen a claim for service 
connection for a psychiatric disorder has not been submitted, 
and the January 1987 rating decision denying service 
connection for a psychiatric disorder remains final.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

9.  The criteria for an increased disability rating for 
service-connected degenerative arthritis of the cervical 
spine have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5290 (1999).

10.  The criteria for an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
(1) a chronic disease manifests itself in service and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the post-service symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169, 171 (1998); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may not be granted for congenital or developmental 
defects, including a personality disorder, as a matter of 
law.  38 C.F.R. § 3.303(c); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage, 10 Vet. App. at 495.  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  The veteran has the burden to bring evidence to 
render plausible the existence of the disability for which he 
is claiming service connection in order to establish a well 
grounded claim.  Until he does, the VA does not have the duty 
to assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999); see Grivois v. Brown, 6 Vet. 
App. 136, 139-40 (1994) (noting that "implausible claims 
should not consume the limited resources of the VA and force 
into even greater backlog and delay those claims 
which . . . require adjudication.").

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered" by the Board.  38 U.S.C.A. § 7104(b).  
Similarly, when a claim is denied by the RO, and the claimant 
fails to timely appeal by filing an NOD within the one-year 
period following the decision as prescribed in section 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.S § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A § 5108; see also 38 U.S.C.A. § 7104(b); Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see generally Suttmann v. Brown, 5 Vet. App. 127, 
135-36 (1993) (applying § 5108 provisions for reopening final 
claims to RO decisions rendered final by operation of 
§ 7105(c)).  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  "Moreover, once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a).

Pain And Numbness In The Upper Extremities.

Service medical records reflect that in February 1982 the 
veteran complained of anxiety and pain down both arms.  The 
impression was anxiety and chronic poor self image and poor 
insight into his own problems.  The treatment plan was a 
psychiatric evaluation.  The next day, the veteran reported 
that neck pain down the arms had increased.  He also had 
several other physical complaints.  The doctor prescribed 
diazepam or Valium.  The next day, the veteran reported 
feeling much better.

In April 1983, the veteran was seen for complaints of pains 
in his arms and boils and pain in his back.  He stated that 
he had had recurrent problems with his neck, back, and arms 
since childhood when another child fell on his back when 
climbing a tree.  Objectively on initial examination, the 
veteran's back had normal range of motion, his arms had 
normal range of motion with complaints of pain upon making of 
a fist, and his neck had normal range of motion with pain.  
The veteran was referred to a doctor who noted that the 
veteran had full range of motion of the neck and had mild 
pain with flexion.  Radial nerves, motor intact.  The 
assessment was questionable cervical spine radicular pain, C-
6-7.

In August 1984, the veteran complained of a "crick in 
neck".  He reported that the pain had started the day before 
and stated he had been working long hours at a new job 
working at a computer terminal.  He stated he had pain in his 
neck and shoulder and radiating down both arms.  Objectively, 
his neck and shoulder were not tender to palpation.  He had a 
little pain when lifting his left arm.  He felt most pain 
when tilting his head to the side.  The assessment was muscle 
strain in neck and he was given Motrin.

Approximately two weeks later, in late August 1984, the 
veteran complained of a pinched nerve in his neck and stated 
that it had been a recurring problem for six years.  He 
stated that he had a sharp pain that radiated down his arm.  
The veteran was referred to a doctor who noted that the 
veteran reported continued pains in the left upper cervical 
spine and some radiation of pain into the left hand.  
Objectively, range of motion was complete, there was no 
weakness, and no motor or sensory deficit.  The examiner's 
assessment was myofascial pain syndrome.  The veteran was 
seen several times in September 1984 for similar complaints 
regarding his neck and arms.  Assessments included 
paracervical muscle spasm; cervical myalgia with possible 
osteopathic etiology; questionable cervical radiculopathy; 
cervical neurapraxia; and rule out cervical radiculopathy.  
Objective findings were normal except for some degenerative 
joint disease of the cervical spine shown by x-ray.

In February 1986, the veteran complained of pain in his 
elbows.  Erythema with edema of the right elbow was noted and 
the right elbow was tender to palpation.  There was full 
range of motion with tenderness.  The initial assessment was 
tennis elbow.  The veteran was referred to a doctor who noted 
that the left olecranon bursa was hot and tender.  The 
assessment was olecranon bursitis, probable gout.  In late 
February, the aches had resolved with medication.  The 
assessment was gouty arthritis.

On a December 1990 VA examination, there were no complaints 
or findings relevant to pain or numbness of the upper 
extremities.  The examiner noted the history of bouts of 
gouty arthritis of the left elbow in 1985 and in 1990.  
Examination of the musculoskeletal system revealed no 
abnormal limitations of motion of the neck, back, upper or 
lower extremities.  There was no clinical evidence of atrophy 
or muscle weakness.

In October 1991, the RO received a copy of an examination 
report from a private physician who had conducted an 
examination of the veteran on September 1991 in connection 
with legal proceedings stemming from a motor vehicle accident 
in October 1990.  The veteran complained of neck pains and 
upper shoulder pains on a daily basis and about five days a 
week he noticed some numbness of the right hand which lasted 
about 5-15 minutes at a time.  Examination of the neck and 
upper shoulder muscles showed some tenderness without spasm.  
Palpation did not provoke any increased pain of the neck and 
upper shoulders.  Both upper extremities showed normal 
neurovascular status with no weakness, sensory deficits or 
pathologic deep tendon reflexes.  Radial pulses were 
bilaterally palpable.  The diagnosis was cervical sprain.

An addendum to the September 1991 private physician's report 
was received by the RO in June 1993.  In March 1992, the 
veteran complained of pain in all of the upper right 
extremity from shoulder to fingers and numbness of the right 
forearm occasionally.  He had some aching pain of the left 
hand from wrist downwards into the fingers on a daily basis 
but it only caused him minimal discomfort.  Examination of 
the neck and upper shoulder muscles showed no tenderness and 
a full range of motion of the neck with complaints of mild 
aching at the base of the neck at the limits of motion.  Both 
upper extremities showed normal neurovascular status with no 
weakness or sensory deficits  In September 1992, the veteran 
reported numbness in both hands on awakening in the morning 
and also during the day when he used his hands for typing and 
for writing.  On examination, both upper extremities showed 
normal neurovascular status.  No diagnoses were rendered 
pertaining to the upper extremities.

On a May 1993 VA nontuberculosis diseases and injuries 
examination report, the examiner noted that the veteran 
complained of some numbness of the right arm and right hand.  
On examination of the musculoskeletal system there was no 
specific limitation of motion or evidence of muscular atrophy 
or swelling in any joint.

On a May 1993 VA joints examination report, the examiner 
noted that the veteran reported having had pain in his 
cervical spine which radiated down into his right hand.  He 
reported that this pain had now largely disappeared.  He did 
have some pain and stiffness with the fingers with the use of 
the hand and on occasion had pain which radiated down on his 
right side especially with motion of the cervical spine.  On 
examination of the hands, the examiner noted that the veteran 
had pain on motion of the hands but that his hands did have a 
full range of motion in all finger joints and metacarpals and 
carpometacarpal joints in both flexion/extension, adduction 
and abduction.  The sensory innervation was normal.  There 
was no atrophy.  The examiner noted that the veteran had 
degenerative joint disease and a mixed gouty arthritis with 
various joints involved including the cervical spine and also 
pain in both of his hands.  There was a history of gouty 
arthritis of the left elbow which now had full range of 
motion and was largely asymptomatic.  

On a July 1995 VA spine examination report, the examiner 
noted that the veteran provided a history of degenerative 
arthritis of the neck with pain into his arms and a history 
of gout.  The veteran also reported that he had an MRI of the 
cervical spine by a civilian physician and was told that the 
pain in his arm was due to his neck.  On physical 
examination, the examiner noted that there was full range of 
motion of the neck.  There was no weakness in the upper 
extremities.  There were no sensory or motor defects in the 
upper extremities, and there were normal reflexes in the 
deltoids, biceps, and brachioradialis.  The veteran had full 
range of motion of the neck with some pain on flexion and 
extension in the upper neck mid area.  The diagnosis was gout 
with degenerative arthritis of the cervical spine.

On April 1997 VA spine, bones, and joints examination 
reports, the examiner recorded a detailed medical history 
provided by the veteran including history which pertained to 
his neck problems.  The veteran reported that he had been in 
several automobile accidents including one in 1991 after 
which he received treatment for a year by a civilian 
orthopedist.  He stated that the pain in the neck after the 
accident was worse than it had been before but that it was of 
the same type.  He reported getting occasional pain down his 
left and right arms.  The examiner recorded the range of 
motion of the neck in degrees and stated that the range of 
motion was normal.  The veteran had no reflex, sensory, or 
motor deficits.  There were no weaknesses and no atrophy in 
the upper extremities.  The doctor stated that, as far as the 
veteran's neck was concerned, the doctor felt that the 
veteran may very well have had some minimal neck discomfort 
with myositis and perhaps arthritic changes which were very 
minimal at best prior to the accident in 1991 and that the 
accident probably increased his symptomatology.  The doctor 
diagnosed degenerative arthritis of the cervical spine of a 
mild degree with resulting pain in an episodic pattern.

On an early May 1997 VA miscellaneous neurological disorders 
examination report, the examiner noted the history of neck 
complaints and an automobile accident in 1991 and, 
specifically, the complaints of occasional radiating pain 
down the left arm.  Findings on examination of the cervical 
spine and extremities were normal.  The diagnosis was 
degenerative changes in the cervical spine.

On a late May 1997 VA peripheral nerves examination report, 
the examiner noted that the veteran complained of 
intermittent severe pain in his neck, radiating to the back 
of his head, shoulder and both arms and that he feels numb 
and weak in both arms for some period of time.  The veteran 
stated that he had had such an episode on the day of the 
examination and had gone to the emergency room prior to 
seeing the examiner.  On neurological examination, the head 
and neck had good range of motion.  There was no tenderness 
or nuchal rigidity.  No bruits were present.  No trauma was 
noted.  Cranial nerves were intact.  Motor examination 
revealed good strength in all four extremities.  No drift or 
atrophy was present.  There were good, fine movements of both 
hands.  The reflexes were 1+.  Coordination in the upper and 
lower limbs was intact.  Sensory examination was intact to 
pin and touch in all four extremities.  The doctor's 
impression was that, despite the history of long standing 
symptoms of head and neck problems, the current examination 
was benign.  There was no evidence of a cervical 
radiculopathy, myelopathy or cerebral process.  The doctor 
noted, "I find nothing on examination to account for the 
patient's headaches, pain in his neck, arms or symptomatology 
of weakness and numbness in the arms."

In claiming service connection for pain and numbness in the 
arms, the veteran is claiming service connection for symptoms 
rather than for an underlying disability from which the 
symptoms derive.  With regard to the element of a claim for 
service connection requiring the existence of a current 
disability, a veteran's statements as to subjective 
symptomatology alone, such as pain and numbness, without 
medical evidence of an underlying impairment capable of 
causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West, 
13 Vet. App. 232 (1999).  For example, where medical science 
has been unable to determine with certainty an underlying 
cause of certain symptoms, even when alleged in common by 
numerous veterans who constitute a specific population of 
veterans rather than just by one veteran, special legislation 
has been required to enable VA to assist that population of 
veterans.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317; see also Hayes v. Brown, 9 Vet. App. 67, 
72 (1996) (holding that, although appellant as a lay person 
can certainly provide an account of symptoms he experiences, 
the appellant is not competent to provide a medical 
diagnosis).

Moreover, the Board notes that some examiners over the years 
have attributed the symptomatology experienced in the upper 
extremities to degenerative arthritis of the cervical spine 
or to gout, both of which are service-connected disorders.  
Therefore, to the extent that the symptoms are contemplated 
in the ratings assigned for these service-connected 
disorders, the Board notes that VA is precluded from 
compensating them under various diagnoses.  38 C.F.R. § 4.14.

Thus, the Board finds that the symptoms of pain and numbness 
of the upper extremities for which the veteran claims service 
connection are not shown to constitute a separate disability 
from the service-connected arthritis of the cervical spine or 
service-connected gout.  Therefore, the Board concludes that, 
because there is no evidence to render plausible that pain 
and numbness of the upper extremities is a separate and 
distinct disability in itself, no evidence has been presented 
or secured to render plausible a claim that pain and numbness 
of the upper extremities constitutes a "current disability" 
for the purposes of establishing a well grounded claim for 
service connection for pain and numbness of the upper 
extremities.  Accordingly, the claim for service connection 
for pain and numbness of the upper extremities is not well 
grounded.  38 U.S.C.A. § 5107(a).  

Headaches.

Service medical records show that in May 1973 the veteran 
complained of headache and myalgia.  Physical examination was 
negative.  The impression was headache and myalgia.  Three 
days later, the examiner recorded that the veteran reported 
that he had a headache "off [and] on -- now essentially 
resolved myalgia and malaise."  The impression was flu 
syndrome.  The next day, the veteran was seen again with the 
impression of flu syndrome, "now feeling somewhat better" 
and the day after that the examiner stated that the veteran 
was "asymptomatic."

In September 1974, the veteran was seen for a headache 
associated with a cold or flu syndrome.  Later that month, 
the veteran was seen for complaints of a headache and general 
malaise.  On physical examination, his throat was inflamed.  
The next day his throat was worse but he reported feeling 
generally better.  The day after that he reported frequent 
mild headaches.  In December 1974, the veteran was noted to 
have a headache associated with an upper respiratory 
infection.

On a June 1975 Aviation Physical examination report, the 
veteran checked "no" for "Have you ever had or have you 
now . . . frequent or severe headache."

In March 1977, the veteran presented with mild discomfort in 
the left ear.  He reported that he had pain in both ears 
approximately two and a half years earlier from rapid descent 
in a helicopter and then approximately two months later he 
notice that he was coughing up mucous.  He reported 
occasional headaches.  Examination revealed otitis media, 
left ear and externa in both ears.  The examiner also noted 
possible chronic sinusitis.

In March 1978, the veteran was seen with complaints of a cold 
for 6-7 days.  He stated he had headaches, dizziness, sinus 
congestion, runny nose, sore throat, productive cough.  On 
physical examination, the findings were normal except for a 
runny nose with discharge.  The impression was sinusitis with 
pharyngitis.  On follow-up, the veteran stated that he was 
feeling well and he was cleared for duty.

In June 1979, the veteran complained of cough, earache, 
headache for three days.  He also complained of general body 
aches and sinus congestion.  On physical examination, ears 
and throat were within normal limits but the nose had some 
rhinitis with post nasal drip.  The impression was minor 
upper respiratory infection.

In February 1980, the veteran was seen for complaints of 
stomach ache, diarrhea, general malaise, headache, and nausea 
but no vomiting.  He was sent home for the morning to be 
rechecked in the afternoon.  In the afternoon, he felt no 
better.  He was given half a day off.  He was checked again 
the next morning and felt better and was able to resume usual 
duties.

In February 1982, the veteran was seen with multiple 
complaints including cephalgia.  A doctor prescribed diazepam 
or Valium.  The next day, the veteran reported feeling much 
better.

In November 1984, the veteran was seen for complaints of 
headache and sinus congestion for two days.  The assessment 
was rhinitis/sinusitis.

In September 1985, the veteran was seen for complaints of 
headaches for two weeks.  He stated that the headaches got 
progressively worse as the day went on.  He reported that the 
headache was around the eyes, behind the eyes, and forehead.  
He was referred to a Medical Officer who noted that the 
veteran also reported that air conditioning made his symptoms 
worse; that he swam a lot; that the previous night his 
symptoms had been worse than they had ever been; that he felt 
he had migraines; that he had no nausea or vomiting; that the 
symptoms had a slow, gradual onset; that he was under lots of 
stress; that his headache was minor at the time of the 
examination; that there was no tinnitus, photophobia or 
diplopia, and no fever or chills; and the veteran had a 
history of ear infections.  Objectively, the examiner noted 
that the veteran was somewhat anxious and had a nasal speech 
tone.  There was no sinus tenderness.  The right tympanic 
membrane was clear, the left was red but not bulging.  There 
was no cervical adenopathy; cranial nerves were intact; there 
were no neurological or motor deficits.  The assessment was 
sinus congestion with early left otitis media; probable 
chronic sinus headache; and rule out swim goggle headache.

In March 1986, the veteran reported with complaints of back 
pain, headache, dizziness.  The doctor's assessment included 
questionable herniated nucleus pulposus L5-S1; mixed 
personality disorder; and probable acute gout of the left 
olecranon.

On a December 1990 VA examination, there were no complaints 
or findings relevant to headaches.  The examiner noted that 
the veteran reported having been in a motor vehicle accident 
in October 1990 and having been diagnosed as suffering from 
whiplash.

In October 1991, the RO received a copy of an examination 
report from a private physician who had conducted an 
examination of the veteran on September 1991 in connection 
with legal proceedings stemming from the motor vehicle 
accident in October 1990.  The veteran stated that he had 
mild minimal headaches on a daily basis and these headaches 
accompanied his neck pain.  The examiner diagnosed cephalgia.  
The doctor stated that he has seen the veteran periodically 
from the time of the accident until the September 1991 
report.  The doctor's clinical records from the time of the 
October 1990 accident are also of record.  On a clinical 
record dated November 16, 1990, the veteran provided a 
history of having had neck pain prior to the accident in 1978 
and 1979 "but since 1979 up to the accident of 10/27/90, he 
has had no neck pain and no headaches."  Subsequent reports 
from the private physician in June 1993 show that the veteran 
continued to complain of headaches on a daily basis until 
September 1992.

On a VA medical examination conducted in May 1993, the 
veteran had multiple complaints but no complaints of 
headaches.  On August 1995 VA nose and throat and mental 
disorders examination reports, the veteran complained of 
headaches associated with sinus problems.  Of several VA 
examinations conducted in April and May 1997, the veteran's 
complaints of headaches in the posterior aspect were noted on 
a May 1997 VA peripheral nerves examination report.

The Board notes that service medical records reflect that the 
veteran had occasional headaches in the 1970s and early 1980s 
-- roughly about one a year in the 1970s and one every two 
years or so in the 1980s -- and these were associated with 
colds, flu, upper respiratory infections, and other such 
common maladies that apparently were acute and transitory in 
nature because they are not shown by the medical evidence of 
record to have resulted in any permanent or chronic residual 
disability.  In addition, the veteran reported to the private 
physician in September 1991 that he had not had any headaches 
from 1979 up until he experienced whiplash in the automobile 
accident in which he was involved in 1991, five years after 
his discharge from service.

No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran has chronic 
headaches or a chronic headache disorder as opposed to 
occasional intermittent headaches that are a symptom of some 
other disorder, be it chronic or acute and transitory.  
Therefore, the Board concludes that, because there is no 
evidence to render plausible that current headaches 
constitute a separate and distinct disability in themselves, 
no evidence has been presented or secured to render plausible 
a claim that headaches constitute a "current disability" 
for the purpose of establishing a well grounded claim for 
service connection for headaches.  See Hayes, 9 Vet. App. at 
72.  Accordingly, the Board concludes that the claim for 
service connection for headaches is not well grounded.  
38 U.S.C.A. § 5107(a).  

Generalized Osteoarthritis (Claimed As Arthritis Of The Whole 
Body).

In February 1986, the veteran complained of pain in his 
elbows.  Erythema with edema of the right elbow was noted and 
the right elbow was tender to palpation.  There was full 
range of motion with tenderness.  The initial assessment was 
tennis elbow.  The veteran was referred to a doctor.  The 
doctor noted that the left olecranon bursa was hot and 
tender.  The doctor's assessment was olecranon bursitis, 
probable gout.  In late February, it was noted that the aches 
had resolved with a medication.  The assessment was gouty 
arthritis.

In March 1986, the veteran was seen for complaints of flu 
like symptoms including drowsiness, malaise, some dizziness, 
and "just weakness" for three to four days.  He denied a 
cough or congestion.  A doctor's assessment was questionable 
sinusitis, rule out rheumatoid arthritis.  The plan called 
for several testing measures including a sinus series and 
arthritis profile.  The results of the tests were noted to be 
negative or within normal limits.

In March 1986, the veteran reported with complaints of back 
pain, headache, dizziness.  The doctor's assessment included 
questionable herniated nucleus pulposus L5-S1; mixed 
personality disorder; and probable acute gout of the left 
olecranon.  Laboratory testing showed elevated uric acid.

On a December 1986 VA examination, the doctor diagnosed 
degenerative disc disease of the lumbar spine and cervical 
spine (history).  A December 1986 VA x-ray report showed 
minimal degenerative changes of the cervical spine and 
moderate degenerative changes of the lumbar spine.  The RO 
granted service connection for degenerative arthritic changes 
of the lumbar and cervical spines in a January 1987 rating 
decision.

On a December 1990 VA examination, the examiner diagnosed 
degenerative lumbosacral arthritis (history) and post gouty 
arthritis of the right ankle and left elbow.  Noting the 
laboratory testing in service in 1986 which showed elevated 
uric acid, the RO, in a January 1992 rating decision, granted 
service connection for gout.  Gout is a disorder of purine 
metabolism, occurring especially in men, characterized by a 
raised but variable blood uric acid level and severe 
recurrent acute arthritis of sudden onset resulting from 
deposition of crystals of sodium urate in connective tissues 
and articular cartilage.  Stedman's Medical Dictionary 740 
(26th ed. 1995).

On May 1993 VA examination reports, gout was noted by 
history.  On a July 1995 VA examination report, the examiner 
diagnosed gout with degenerative arthritis of the lumbar and 
cervical spine.  On an April 1997 VA joints examination 
report, the examiner diagnosed degenerative arthritis of the 
lumbar and cervical spine of a mild degree with resulting 
pain in an episodic pattern.  On a May 1997 VA miscellaneous 
neurological disorders examination report, the examiner 
diagnosed degenerative changes of the lumbar and cervical 
spine.

Other than the condition of gout, which can attack various 
joints of the body on a recurrent basis, no medical evidence 
has been presented or secured to render plausible a claim 
that the veteran currently has a generalized arthritis or 
osteoarthritis or arthritis of the whole body.  Service 
connection has already been established for gout.  Because no 
medical evidence has been presented or secured to render 
plausible a claim that the veteran currently has a 
generalized arthritis or osteoarthritis (claimed as arthritis 
of the whole body), other than service-connected gout, the 
Board concludes that the claim for service connection for 
generalized osteoarthritis (claimed as arthritis of the whole 
body) is not well grounded.  38 U.S.C.A. § 5107(a).  

Sinusitis.

In March 1977, the veteran presented with mild discomfort in 
the left ear.  Examination revealed otitis media, left ear, 
and otitis externa in both ears.  The examiner also noted 
possible chronic sinusitis.

In June 1977, the veteran was seen for the complaint of 
recurrent sinus congestion for two and a half years.  He 
reported constant nasal congestion and feeling of mucous in 
his throat.  He stated that he had the condition all year 
round and the only time it was worse was in the morning and 
when pollution content was high.  He was referred to a 
Medical Officer for a consultation.  The veteran was then 
referred to an Allergy Clinic in New Orleans in November 
1977.  The provisional diagnosis was allergic rhinitis.

In March 1978, the veteran was seen with complaints of a cold 
for 6-7 days.  He stated he had headaches, dizziness, sinus 
congestion, runny nose, sore throat, productive cough.  On 
physical examination, the findings were normal except for a 
runny nose with discharge.  The impression was sinusitis with 
pharyngitis.  On follow-up, the veteran stated that he was 
feeling well and he was cleared for duty.

In June 1979, the veteran complained of cough, earache, 
headache for three days.  He also complained of general body 
aches and sinus congestion.  On physical examination, ears 
and throat were within normal limits but the nose had some 
rhinitis with post-nasal drip.  The impression was minor 
upper respiratory infection.

In October 1980, the veteran was seen with complaints of 
phlegm in throat and constantly runny nose for 1-2 years.  
The assessment was probably vasomotor rhinitis.  In November 
1984, the veteran was seen for complaints of headache and 
sinus congestion for two days.  The assessment was 
rhinitis/sinusitis.

In September 1985, the veteran presented with the primary 
complaint of headaches for two weeks.  On examination, 
objective findings included that the veteran was somewhat 
anxious and had a nasal speech tone.  There was no sinus 
tenderness.  The assessment was sinus congestion with early 
left otitis media; probable chronic sinus headache; and rule 
out swim goggle headache.

In March 1986, the veteran was seen for complaints of flu 
like symptoms including drowsiness, malaise, some dizziness, 
and "just weakness" for three to four days.  He denied a 
cough or congestion.  A doctor's assessment was questionable 
sinusitis, rule out rheumatoid arthritis.  The plan called 
for several testing measures including a sinus series and 
arthritis profile.  The results of the tests were noted to be 
negative or within normal limits.  

On a December 1986 VA examination report, there were no 
complaints or findings relevant to sinusitis or a sinus 
disorder.  On a December 1990 VA examination report, there 
were no complaints or findings relevant to sinusitis or a 
sinus disorder.

On a May 1993 VA nontuberculosis diseases and injuries 
examination report, the veteran complained of shortness of 
breath on exertion.  He stated he had had this complaint of 
increasing shortness of breath for the past six years.  He 
stated that when his abdomen became distended, this caused 
pressure on his "heart and lungs".  He also complained of 
having hay fever since 1978 but had not been tested for any 
allergens but had been given medication.  On examination of 
the nose, sinuses, mouth and throat, all findings were within 
normal limits.  No diagnosis was rendered pertaining to the 
complaints of shortness of breath or of hay fever.

In July 1993, the RO denied a claim for service connection 
for breathing problems associated with a service-connected 
stomach condition and notified the veteran in August 1993.  
In August 1993, the RO received a letter from the veteran 
which he requested be treated "as an appeal for benefits 
for" sinus problems.  The RO had not yet adjudicated a claim 
for service connection for a sinus condition, so this letter 
was treated as a claim rather than as a notice of 
disagreement or an "appeal".

An August 1993 VA x-ray report pertaining to the sinuses 
showed an impression of bilateral chronic maxillary 
sinusitis.  In December 1993, the RO denied the claim for 
service connection for sinusitis (claimed as a breathing 
problem).  The veteran was notified in January 1994.  In 
September and October 1994, he submitted additional claims 
for disability benefits for sinusitis but he did not file a 
notice of disagreement with the December 1993 rating decision 
denying service connection for sinusitis and that rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
see also 38 C.F.R. § 20.304 (1999) (The filing of additional 
evidence after receipt of notice of adverse determination 
does not extend the time limit for initiating or completing 
an appeal from that determination).

In April 1995, the veteran submitted another claim for 
service connection for sinusitis.  Of record are VA 
outpatient treatment records dated from August 1993 to April 
1995 showing treatment for recurrent or chronic sinusitis.  
On an August 1995 VA nose and throat examination report, the 
examiner noted the history provided by the veteran of 
recurrent sinus problems and nose bleeds which were described 
as severe with frequent headaches, copious nasal discharge as 
well as postnasal drip, limiting his ability to work in 
certain positions.  The veteran reported that he felt that 
his sinus problems may be complicated by his peptic ulcer 
disease.  He stated that four years earlier he was made aware 
of a large septal perforation.  He reported that the 
nosebleeds had been moderate to severe times three.  The 
examiner noted that the nasal examination showed copious 
crusting, secretions, with a few areas of clots in the nasal 
passage.  The turbinates appeared normal.  There was a very 
large anterior septal cartilaginous perforation that appeared 
without bleeding at this time but had an area of crushed 
clot.  He had purulent drainage from his middle meatus 
bilaterally.  The oral cavity appeared normal but did have 
post-nasal sinus drip and had scant tonsil tissue.  The 
assessment was a large septal perforation of questionable 
etiology.

In September 1995 and August 1998 rating decisions, the RO 
denied the claims for service connection for sinusitis on the 
grounds that there was no new and material evidence submitted 
to reopen the claim.  In light of the Federal Circuit's 
opinion in Hodge that the purpose behind the definition of 
new and material evidence in section 3.156 of VA regulations 
was not to require the veteran to demonstrate that the new 
evidence would probably change the outcome of the claim but 
to emphasize "the importance of a complete record for 
evaluation of a veteran's claim", the Board concludes that 
the VA outpatient treatment records dated from August 1993 to 
April 1995 showing treatment for recurrent or chronic 
sinusitis do make the record "more complete", and, because 
they show a treatment for the claimed condition, they are so 
significant that they "must be considered in order to fairly 
decide the merits of the claim."  Hodge, 155 F.3d at 1363.  
Accordingly, the Board concludes that VA outpatient records 
do constitute new and material evidence to reopen the claim.

With regard to whether the claim for service connection for 
sinusitis is well grounded, no medical evidence has been 
presented or secured to render plausible a claim that current 
sinusitis is related to a disease or injury incurred in 
service including occasional findings on examination of sinus 
congestion.  In addition, service medical records do not show 
that chronic sinusitis was diagnosed in service and no 
medical evidence has been presented or secured to render 
plausible a claim that post-service continuity of 
symptomatology, as reported by the veteran, is etiologically 
related to current sinusitis.  Cf. Savage, 10 Vet. App. at 
497-98 (holding that, notwithstanding a showing of 
post-service continuity of symptomatology, medical expertise 
was required to relate present arthritis etiologically to 
post-service symptoms).  Accordingly, the Board concludes 
that the claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).   

Although the Board reopened the claim for service connection 
for sinusitis under the less burdensome standard of section 
3.156 as required by Hodge and the RO did not reopen under 
the more burdensome Colvin test for new and material 
evidence, the Board need not remand the case for the RO to 
determine in the first instance whether the reopened claim is 
well grounded because, in this case, "it is clear that the 
reopened claim would still be not well grounded as a matter 
of law because of the clear absence" in this case of 
evidence to fulfill the required Caluza element of nexus 
between current sinusitis and an injury or disease incurred 
in service or between current sinusitis and evidence, if any, 
of post-service continuity of symptomatology.  See Winters v. 
West, 12 Vet. App. 203, 208 (1999) (emphasis in original).  
Moreover, the veteran has been provided the applicable law 
and regulations regarding establishing entitlement to service 
connection, and he has had the opportunity to argue the case 
on all grounds both before the RO and the Board. Accordingly, 
the Board concludes that the veteran has not been prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met and that remand for the 
purpose of the RO's determination as to well groundedness in 
this case would unnecessarily burden the VA with no benefit 
flowing to the veteran.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); see 
Winters, 12 Vet. App. at 207-08 (holding that, even if Board 
had reopened the claim under the less restrictive Hodge 
standard, remand would be futile because claim was not well 
grounded); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

Asthma and Breathing Problems.

Service medical records show that in July 1971, the veteran 
reported to sick call hyperventilating, faint, and very 
disgusted.  The examiner noted that the veteran was homesick 
and sorry for himself.  He was given counseling and Valium.

On a May 1993 VA nontuberculosis diseases and injuries 
examination report, the veteran complained of shortness of 
breath on exertion.  He stated he had had this complaint of 
increasing shortness of breath for the past six years.  He 
stated that when his abdomen became distended, this caused 
pressure on his "heart and lungs".  He also complained of 
having hay fever since 1978 but had not been tested for any 
allergens but had been given medication.  On examination of 
the nose, sinuses, mouth and throat, all findings were within 
normal limits.  No diagnosis was rendered pertaining to the 
complaints of shortness of breath or of hay fever.

No medical evidence has been presented or secured to render 
plausible a claim that the veteran has asthma or that current 
asthma, if any, is related or connected to a disease or 
injury incurred in service including an episode of 
hyperventilating in 1971.  Accordingly, the Board concludes 
that the claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107(a).

Concerning the claim for service connection for breathing 
problems, the Board observes that, similar to the claim for 
service connection for pain and numbness in the arms, the 
veteran, in claiming service connection for breathing 
problems, is claiming service connection for symptoms rather 
than for an underlying disability from which the symptoms 
derive.  Although he has stated his belief that the breathing 
problems are related to his service-connected ulcer, no 
medical evidence has been presented or secured to render 
plausible such a claim, and his own statement are not 
competent evidence with regard to an issue of medical 
causation.  See Espiritu v. Derwinski, 1 Vet. App. 492, 494 
(1992).

With regard to the element of a claim for service connection 
requiring the existence of a current disability, the Board 
notes that a veteran's statements as to subjective 
symptomatology alone, such as breathing problems, without 
medical evidence of an underlying impairment capable of 
causing the symptoms alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  As noted in this regard 
above, where medical science has been unable to determine 
with certainty an underlying cause of certain symptoms, even 
when alleged in common by numerous veterans who constitute a 
specific population of veterans rather than just by one 
veteran, special legislation has been required to enable VA 
to assist that population of veterans.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317; see also 
Hayes, 9 Vet. App. at 72.  Accordingly, the Board concludes 
that the claim for service connection for breathing problems 
is not well grounded.  38 U.S.C.A. § 5107(a).

New And Material Evidence To Reopen A Claim
Service Connection For A Psychiatric Disorder.

Service medical records show that in July 1971, the veteran 
reported to sick call hyperventilating, faint, and very 
disgusted.  The examiner noted that the veteran was homesick 
and sorry for himself.  He was given counseling and Valium.

In November 1975, the veteran was seen for a history of 
stomach disorders "every month since his wife has arrived."  
It was noted that the veteran was a "very nervous type of 
individual who was not bothered by this before [his] wife 
came here."  The examiner noted that the history and present 
complaints suggested gastroenteritis with possible anxiety 
overlay etiology.  Tests were ordered, including an upper 
gastrointestinal (GI) series and barium enema.  The doctor 
recommended that, if the tests were equivocal, the veteran 
should have psychological testing and interview.  The next 
day the veteran complained of diarrhea when taking food, no 
vomiting, and some nausea.  The doctor noted that the veteran 
was under family pressures and that the veteran did not admit 
to himself that his family tensions were related to his 
physical problems.  The veteran was referred to a family 
counselor.

In January 1976, the veteran was referred for psychological 
testing and a psychiatric interview if indicated.  
Psychological testing was administered later that week.  The 
examiner noted that the veteran reported that his current 
problems began when he was assigned to his current assignment 
where he felt that he was treated derogatorily by his 
supervisor.  He also reported increased stress with his 
wife's pregnancy.  On mental status examination, he was 
oriented times three and there was no suicidal ideation.  His 
behavior was appropriate; his affect, flattened.  There were 
no psychotic indicators.  The impression was personality with 
passive dependent and socially inhibited traits; situational 
reaction of adult life; and marital conflicts.  Follow-up 
notes show that he was seen at the Mental Health clinic in 
February and March 1976.

In February 1979, the veteran reported to a dispensary with 
complaints of feeling that he was not at his best flying 
because of family situations.  He was grounded until the 
following Wednesday pending a discussion with a counselor.  
He was oriented to person, place, and time, and there was no 
bizarre ideation or outward signs of mental illness.  Five 
days later, it was noted that the veteran was "O.K. to 
fly."  It was noted that the problems were not related to 
the ability to do flying.

In March 1979, the veteran and his wife were seen in 
Psychiatry Service for family therapy.  The examiner noted 
evidence of serious difficulties.  The plan was to continue 
psychiatric therapy until problems were resolved.  The 
service medical records contain notes of several continuing 
therapy visits throughout April and May 1979 but the content 
of the therapy sessions is not documented.  In June 1979, the 
veteran was seen for outpatient psychiatric treatment.  It 
was noted that the veteran's wife had had a baby and gone to 
the United States and that his stresses were now reduced and 
problems largely resolved.  It was noted that the veteran was 
to return to treatment as needed when his wife returned.

In January 1981, the veteran complained of chronic anxiety 
with exacerbation of acne.  Objectively, there was mostly 
self-induced excoriation and superficial ulcers.  The 
assessment was anxiety and chronic acne.  The veteran was 
referred to a psychiatric outpatient clinic.  It was noted 
that he had complaints of chronic anxiety for many years and 
that he was recently divorced secondary to anxiety and temper 
flare-ups.  He was also having problems with leadership and 
poor self esteem.  The provisional diagnosis was rule out 
character disorder/anxiety neurosis and evaluate for 
psychiatric treatment/behavior modification techniques.

In February 1982, the veteran complained of anxiety and pain 
down both arms.  The impression was anxiety and chronic poor 
self image and poor insight into his own problems.  A 
psychiatric evaluation was planned.  The veteran reported 
multiple physical complaints.  The doctor prescribed diazepam 
or Valium, and the veteran reported feeling much better the 
next day.  The veteran was scheduled for a psychiatric 
consultation for complaints of recurrent anxiety for several 
years accompanied by a recurring neurodermatitis.  He "was 
informed [of the scheduled appointment] and chose not to 
attend."  The appointment was canceled.

A June 1982 memorandum concerning a psychiatric evaluation of 
the veteran stated that the veteran was "not suffering from 
any psychiatric condition which would warrant separation from 
the service through medical channels . . . ."  The 
memorandum reflected a diagnosis of mixed personality 
disturbance with avoidant and passive-aggressive features and 
further provided,

This patient was seen in psychiatric 
evaluation 15 Jun 82.  Psychological 
testing was also done.  The diagnosis 
falls under a character and behavior 
disorder and should be handled 
administratively.  This patient may be 
helped by short term (1-3 months) 
treatment at the mental health clinic and 
we would be happy to work with him if he 
wishes.  Psychological testing shows 
results characteristic of drug abusers.  
Routine surveillance is recommended.

The veteran was seen in the Mental Health Clinic several 
times during June and July 1982 but the content of the 
therapy sessions was not noted.  In mid-July, the veteran was 
seen for a flight surgeon consultation.  He had been grounded 
one and a half months earlier for poor performance, and he 
had since been examined psychologically and found fit for 
duty with "mixed personality disorder."  On the day of this 
examination, the veteran was coherent and rational.  He had a 
tendency to blame others for his problems.  He wanted to 
return to work and felt he was capable of performing his 
duties as radioman, and the examiner issued an "up chit."  
In October 1982, the veteran underwent an annual aircrewman 
physical, and it was noted that he had continued to work 
satisfactorily over the past five months.

In November 1984, the veteran was referred to a Mental Health 
Clinic for evaluation for fitness.  The veteran continued to 
have difficulty in relating to others and had submarginal 
performance.  The provisional diagnosis was characterological 
and behavior disorder.  A January 1985 memorandum of the 
psychiatric evaluation of the veteran stated that the veteran 
was "not suffering from any psychiatric condition which 
would warrant separation from the service through medical 
channels . . . ."  The memorandum reflected diagnoses of 
occupational problem and mixed personality disturbance with 
avoidant and passive-aggressive features by history.  On 
mental status examination, all findings were normal and it 
was noted that the veteran's primary complaints concerned 
problems on the job and problems getting along with his 
supervisors.  Psychological testing reflected a suspicious, 
depressed individual who was currently under a great deal of 
stress.  It was noted that he had "problems enduring under 
difficult problems for prolonged periods of time and was 
guarded and defensive."  He had a low need for change which 
could be expected to cause problems when asked to adjust to 
new situations.

In March 1986, the veteran reported with complaints of back 
pain, headache, dizziness.  The doctor's assessment included 
mixed personality disorder.

On his November 1986 original claim for VA benefits, the 
veteran claimed service connection for "problems with mental 
stability since loss of first wife and children since 1980 -- 
but began in 1975."  On a December 1986 VA psychiatric 
examination, the examiner recorded a detailed history of the 
veteran's treatment in service for marital and personality 
problems.  The diagnosis was adjustment disorder with mixed 
emotional features.

In January 1987, the RO denied service connection for a 
personality disorder and adjustment disorder because service 
connection may not be granted for congenital or developmental 
defects such as personality disorders as a matter of law.  
38 C.F.R. § 3.303(c) (1999).  The veteran was notified of 
this decision in January 1987.  

In September 1987, the RO received a statement from the 
veteran asking that his claim be amended to include service 
connection for depression.  In October 1987, the RO wrote to 
the veteran and stated that the claim he submitted for a 
nervous condition was a duplicate of the claim he had 
submitted in November 1986 and that his nervous condition had 
not been rated as service-connected but as 
nonservice-connected.  The RO received a reply to this letter 
in October 1987.  The veteran repeated that he was claiming 
service connection for depression related to marital problems 
and mistreatment by the Coast Guard.  In November 1987, the 
RO wrote to the veteran informing him that it had received a 
duplicate application from him for vocational rehabilitation 
benefits.  The RO informed him that he had been evaluated and 
found not eligible for vocational rehabilitation services in 
June 1987 and a review of his records did not indicate that 
he had submitted any new and material evidence pertaining to 
his claims since then that would prompt another evaluation.  
The letter also informed him that if he disagreed with the 
determinations made in his case, he might exercise his appeal 
rights.  The veteran did not appeal the denial of his claims, 
including the decision denying service connection for a 
psychiatric disorder, within the one-year appeal period, and 
they became final.  38 U.S.C.A. § 7105(c).

In July 1990, the RO received a lengthy letter from the 
veteran including information about his "emotional 
problems".  In August 1990, the RO notified the veteran that 
he had previously been denied service connection for a 
personality and adjustment disorder and informed him that if 
he wished to reopen his claim he should submit new and 
material evidence.  The veteran submitted several more 
statements similar to the July 1990 letter, but no evidence 
was received pertaining to a psychiatric disorder other than 
a personality disorder.  For example, on a January 1991 VA 
examination afforded to the veteran in conjunction with other 
claims, an examiner diagnosed adjustment disorder with mixed 
emotional features.

On an August 1995 VA Mental Disorders examination report, the 
examiner stated that the veteran "has a paranoid personality 
disorder with some obsessive compulsive traits."  In 
September 1995 and August 1998, the RO denied the veteran's 
claims for service connection for a psychiatric disorder on 
the basis that no new and material evidence had been 
presented to reopen the claims.  The veteran has perfected an 
appeal to the Board of the August 1998 rating decision.  
38 U.S.C.A. § 7105(a), (c), (d) (West 1991) ("Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished . . . ."); 38 C.F.R. § 20.200 (1999).

No new and material evidence had been submitted in this case 
pertaining to a psychiatric disorder other than a personality 
disorder since the January 1987 rating decision denied 
service connection for a personality disorder.  Although a 
few VA outpatient treatment records show assessments of 
dysthymic disorder and describe the veteran as anxious, no 
evidence has been presented or secured that is so significant 
it must be considered in order to fairly decide the claim.  
38 C.F.R. § 3.156(a).  In this regard, the Board notes that 
no evidence, other than the veteran's own lay statements, has 
been presented or secured that associates a current 
psychiatric disorder, other than a personality disorder, to 
service.  Accordingly, the Board concludes that the claim for 
service connection for a psychiatric disorder may not be 
reopened and the January 1987 rating decision remains final.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a).

Section 5103(a) Obligations.

Although the RO did not specifically state that it denied 
service connection for pain and numbness of the upper 
extremities; headaches; generalized osteoarthritis (claimed 
as arthritis of the whole body); asthma; and breathing 
problems on the basis that they were not well grounded, the 
Board concludes that the appellant is not prejudiced by the 
Board's denial of the claims on this basis because, in 
assuming that the claims were well grounded, the RO accorded 
the appellant greater consideration than the claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993) (Board must determine whether the appellant was 
prejudiced when the Board's grounds for deciding the case are 
different from the RO's grounds); see Edenfield v. Brown, 8 
Vet. App 384 (1995) (en banc) (when the Board decision 
disallowed a claim on the merits where the Court finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error); VAOPGCPREC 6-92 at 7-10 (July 
24, 1992); see also Voerth v. West, 13 Vet. App. 117 (1999).

Similarly, for the reasons and bases noted above under the 
claim for service connection for sinusitis, the Board 
concludes that the veteran has not been prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met and that remand for the purpose of 
the RO's determination as to well groundedness in this case 
would unnecessarily burden the VA with no benefit flowing to 
the veteran.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); 
Bernard, 4 Vet. App. at 393-94; see Winters, 12 Vet. App. at 
207-08 (holding that, even if Board had reopened the claim 
under the less restrictive Hodge standard, remand would be 
futile because claim was not well grounded); see also Soyini, 
1 Vet. App. at 546; Sabonis, 6 Vet. App. at 430; cf. Brady v. 
Brown, 4 Vet. App. at 207.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a).


Well Grounded Claims For Increased Ratings.

Service connection has been in effect for a duodenal ulcer 
and degenerative arthritis of the lumbar and cervical spine 
since the time of the veteran's discharge from service in 
October 1986.  The veteran perfected an appeal to the Board 
of the denial of claims for increased disability rating for 
the service-connected duodenal ulcer and the 
service-connected degenerative arthritis of the cervical 
spine by an August 1998 rating decision.  The claim for an 
increased rating for degenerative arthritis of the lumbar 
spine was remanded by the Board to the RO for further 
development of the evidence in February 1997.

The claims for the increased ratings are well grounded 
because the veteran has alleged that his duodenal ulcer and 
degenerative arthritis of the lumbar and cervical spines are 
worse than is reflected by the currently assigned ratings for 
those disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that, where a veteran asserted that 
his condition had worsened since the last time his claim for 
an increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

Increased Rating For Service-Connected Degenerative Arthritis
Of The Cervical Spine, Currently Rated As 10 Percent 
Disabling.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board granted a compensable disability rating of 10 
percent for service-connected degenerative arthritis of the 
cervical spine in a February 1997 decision.  In that 
decision, the Board noted,

The veteran's arthritis of the cervical 
spine is rated under a combined 
diagnostic code which takes into account 
both the x-ray evidence of degenerative 
changes of the cervical spine as well as 
the resulting limitation of motion, if 
any, of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5290 
(1996).  The criteria of Diagnostic Code 
5010 permits a 10 percent rating to be 
assigned for impairment caused by 
arthritis where there is some limitation 
of motion of a major joint or a group of 
minor joints but the limitation of motion 
is not so great as to meet the 
requirements for a compensable rating 
under the criteria for rating limitation 
of motion of the specific major joint or 
group of minor joints.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 
(1996) (emphasis added).  In the absence 
of limitation of motion, a 10 percent 
rating may be assigned for arthritis 
"[w]ith [x]-ray evidence of involvement 
of [two] or more major joints or [two] or 
more minor joint groups."  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010 
(1996).  For the purposes of rating 
disability from arthritis, VA regulations 
consider major joints to be the shoulder, 
elbow, wrist, hip, knee, and ankle.  
38 C.F.R. § 4.45(f) (1996).  The 
cervical, dorsal and lumbar vertebrae 
together are considered one group of 
minor joints.  38 C.F.R. § 4.45(f) 
(1996).

In this case, VA medical examinations in 
July 1995 and May 1993 showed full range 
of motion of the cervical spine.  The RO 
stated in assigning a noncompensable 
evaluation in its September 1995 rating 
decision that "[a] noncompensable 
evaluation is assigned unless there is 
slight limitation of motion of the 
cervical spine."  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1996).  Thus, it 
appears that the RO determined that in 
the absence of limitation of motion of 
the cervical spine a noncompensable 
evaluation must be assigned because even 
under the provisions of Diagnostic Code 
5003 a 10 percent rating can only be 
assigned  "[w]ith [x]-ray evidence of 
involvement of [two] or more major joints 
or [two] or more minor joint groups" 
which clearly is not the case here.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1996).  

In a September 1996 statement, the 
veteran's representative argued that, 
even though there was full range of 
motion of the cervical spine, 
consideration should have been given, in 
determining whether a compensable rating 
was warranted, to painful motion under 
38 C.F.R. § 4.59, which provides in part 
that "[w]ith any form of arthritis, 
painful motion is an important factor of 
disability."  38 C.F.R. § 4.59 (1996).

The Board agreed and granted a 10 percent rating for the 
service-connected degenerative arthritis of the cervical 
spine.

In April and May 1997, the veteran was afforded several VA 
examinations by different doctors which provided additional 
medical evidence about the veteran's service-connected 
degenerative arthritis of the cervical spine.  In April, he 
underwent a VA Bones, Joints, and Spine examination.  The 
examiner noted the diagnosis of degenerative arthritis made 
in service and that the veteran had been discharged in 1986.  
The examiner noted the history of the veteran having been in 
several automobile accidents and that, in an accident in 
1991, he hurt his back and neck and was treated for one year 
by a private physician.  The veteran reported that the pain 
after the accident was worse but it was of the same type.

On physical examination, the doctor recorded range of motion 
of the neck in all directions in degrees and stated that all 
the ranges of motion were normal.  There was no reflex, 
sensory, or motor deficits.  There were no weaknesses or 
atrophy in the upper extremities.  The doctor stated the 
opinion that the veteran "may very well have had some 
minimal neck discomfort with myositis and perhaps arthritic 
changes which were very minimal at best prior to the 
accident" and that "the accident probably increased his 
symptomatology [of the neck] to a greater degree than it did 
to his back."  The doctor's current diagnosis was 
degenerative arthritis of the cervical spine of a mild degree 
with resulting pain in an episodic pattern.  The doctor 
stated that it was difficult to say how much loss of function 
the veteran got during episodes of pain since the doctor had 
not been seeing him during such a period of time.

On a May 1997 VA Miscellaneous Neurological Disorders 
examination report, the examiner noted the same history of 
diagnosis of degenerative arthritis of the cervical spine in 
service and injury to the neck in the 1991 accident after 
service.  The veteran complained of pain at the base of the 
neck and occasional radiation of pain down the left arm.  On 
examination, there was no tenderness or muscle spasms in the 
cervical musculature.  Extension and flexion appeared to be 
within normal range.  Range of flexion, extension, and 
rotation of the cervical spine was noted to be 80 to 90 
percent and the doctor noted that that range was "good".  
There were no neurological deficits in deep tendon reflexes.  
There was no swelling, no deformity.  The diagnosis was 
degenerative changes in cervical spine.

On a late May 1997 VA Peripheral Nerves examination report, 
the examiner noted the same history as the other two doctors.  
The veteran reported that intermittently he had severe pain 
in his neck, radiating to the back of his head, shoulder, and 
both arms, and that he felt numb and weak in both arms for 
some period of time.  He stated that he had had such an 
episode that day and had gone to the emergency room prior to 
being seen by the doctor for the examination.  On neurologic 
examination, the doctor noted that the head and neck had a 
good range of motion.  There was no tenderness or nuchal 
rigidity.  No bruits were present.  No trauma was noted.  
Cranial nerves were intact.  Motor examination revealed good 
strength in all four extremities.  No drift or atrophy was 
present.  There were good, fine movements of both hands.  The 
reflexes were 1+.  Coordination in the upper and lower limbs 
was intact.  Sensory examination was intact to pin and touch 
in all four extremities.  The doctor's impression was that, 
despite the history of long standing symptoms of head and 
neck problems, the current examination was benign.  There was 
no evidence of a cervical radiculopathy, myelopathy or 
cerebral process.  The doctor noted, "I find nothing on 
examination to account for the patient's headaches, pain in 
his neck, arms or symptomatology of weakness and numbness in 
the arms."

Under the rating criteria, the service-connected degenerative 
arthritis of the cervical spine may be assigned a 10 percent 
rating for slight limitation of motion; a 20 percent rating 
for moderate limitation of motion; and a 30 percent rating 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5290.  Based on the examination reports 
noted above, the Board concludes that the service-connected 
degenerative arthritis of the cervical spine is appropriately 
assigned a 10 percent rating and that the level of disability 
does not more nearly approximate the next higher or 20 
percent rating for a moderate limitation of motion of the 
cervical spine.  38 C.F.R. § 4.7.  In this regard, the Board 
has considered the veteran allegations of episodes of severe 
neck pain.

However, pain which is not shown by the medical evidence to 
have any effect whatsoever on the functional use of the part 
it is alleged to afflict generally does not warrant a 
compensable disability.  See, e.g., 38 C.F.R. § 4.40 (noting 
that functional loss may be due to pain but also noting that 
pain should be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.").  Here, the pain complained of is not 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion" on 
examination -- not even on an examination which the veteran 
underwent on the same day that he alleged that he had had an 
episode of severe neck pain.  Moreover, because the veteran 
reported for an examination on the day that he had an episode 
of severe pain, the episodes of worsening of the neck 
condition are apparently of short duration, and therefore the 
Board concludes that such episodes are adequately compensated 
by the currently assigned 10 percent rating.  See Voerth, 13 
Vet. App. at 123 (distinguishing Ardison v. Brown, 6 Vet. 
App. 405 (1994)).

Increased Rating For Service-Connected Degenerative Arthritis
Of The Lumbar Spine, Currently Rated As 10 Percent Disabling.

Like the service-connected degenerative arthritis of the 
cervical spine, the service-connected degenerative arthritis 
of the lumbar spine is rated under a combined diagnostic code 
which takes into account both the x-ray evidence of 
degenerative changes of the lumbar spine as well as the 
resulting limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5292.  The criteria 
of Diagnostic Code 5010 is only used for rating the 
impairment caused by arthritis where limitation of motion of 
the joint involved is not so great as to meet the 
requirements under the criteria for limitation of motion of 
the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In February 1997, the Board remanded this claim for further 
development of the medical evidence.  The examinations 
conducted on remand were those noted above under the decision 
on the claim for an increased disability rating for 
service-connected degenerative arthritis of the cervical 
spine.  The findings on those examinations pertaining to the 
lumbar spine are also similar to the findings reported for 
the cervical spine.

The examiners recorded the history of diagnosis of 
degenerative arthritis of the lumbar spine in service and the 
subsequent post-service injury to the back in the 1991 
automobile accident.  On the April 1997 VA Bones, Joints, and 
Spine examination report, the doctor noted that the veteran 
was obese but had no postural abnormalities or fixed 
deformities.  The musculature of the back was normal with no 
spasms.  The range of motion was recorded in degrees and the 
examiner stated that the range was within normal limits.  The 
veteran had pain in his lower back trying to get up from a 
position of forward flexion to 90 degrees.  He had stated 
pain upon straightening up and on flexion.  He had no reflex, 
sensory, motor deficits or weaknesses in the lower 
extremities.  There was no atrophy in the lower extremities.  
He had good gluteal strength.  Straight leg raising was 
negative bilaterally, and he had good heel and toe rising.  
The examiner stated the opinion that the 1991 accident had 
increased the problems he was having and that the 
service-connected disability of the back was probably 
progressing at a normal rate for a person of his overweight 
status and age.  The examiner noted that it was difficult to 
dissociate the accident from his pre-accident state and his 
service-connected back problem but the examiner felt that the 
accident did increase his symptomatology.

The Board notes that, despite the difficulty in dissociating 
the added disability wrought by the 1991 accident, the 
examiner diagnosed "mild" degenerative arthritis of the 
lumbar spine currently, and therefore the Board concludes 
that the currently assigned 10 percent rating, which 
contemplates slight limitation of motion of the lumbar spine, 
appropriately compensates the current level of impairment 
shown.  Moreover, the findings of the April 1997 examiner 
were confirmed on the May 1997 Neurological examination 
reports as well.  Based on these findings, the Board 
concludes that the service-connected degenerative arthritis 
of the lumbar spine is appropriately assigned a 10 percent 
rating and the level of disability does not more nearly 
approximate the next higher or 20 percent rating for a 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.7.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for sinusitis and to this extent 
the appeal is granted.

Service connection for pain and numbness of the upper 
extremities; headaches; generalized osteoarthritis (claimed 
as arthritis of the whole body); sinusitis; asthma; and 
breathing problems is denied.

New and material evidence not having been submitted, service 
connection for a psychiatric disorder is denied.

Increased disability ratings for service-connected 
degenerative arthritis of the cervical spine and for 
service-connected degenerative arthritis of the lumbar spine 
are denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Increased Rating For Service-Connected Duodenal Ulcer,
Currently Rated As 20 Percent Disabling.

A Total Rating Based On Individual Unemployability.

On an August 1995 VA Stomach examination, the examiner noted 
that a July 1995 Upper GI series revealed a sliding hiatus 
hernia without reflux observed and there was a lot of 
aerophagia with the stomach being markedly distended.  There 
appeared to be healed prepyloric ulcerations and the gastric 
emptying was slow.  The examiner diagnosed reflux esophagitis 
and peptic ulcer disease with the possibility of gastric 
obstruction.  The examiner recommended the veteran undergo a 
gastroscopy to evaluate the irregularities seen by the upper 
GI related to slow gastric emptying.  It is not clear whether 
this test was ever conducted or what the results were.

Moreover, it is not clear whether the veteran has been 
getting treatment in recent years for the service-connected 
ulcer but no records were sought from VA outpatient clinics 
in this regard and the RO did not afford the veteran an 
examination to determine the current state of his 
service-connected duodenal ulcer.  Therefore, the case must 
be remanded for development of the medical evidence.

Because any change in the rating for the service-connected 
duodenal ulcer may change the level of the combined 
service-connected rating, the Board will remand the issue of 
a total rating based on individual unemployability for 
readjudication on remand after the claim for an increased 
rating for service-connected duodenal ulcer is readjudicated.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must ask the veteran to 
provide the names and addresses of any 
examiners who have treated him for the 
service-connected duodenal ulcer since 
approximately 1997 and the RO must obtain 
any treatment records not already in the 
claims file and place them there.

2.  The RO must schedule the veteran for 
the type of examination it deems 
necessary to assess the current degree of 
impairment resulting from the 
service-connected duodenal ulcer.

3.  The examiner must conduct an 
examination which provides medical 
information about the current degree of 
disability resulting from the 
service-connected duodenal ulcer.  The 
examiner must review the August 1995 
examination report in this regard and 
comment on whether the problems noted 
then are still present.  The examiner 
should determine whether there is gastric 
outlet obstruction and whether this is 
caused by or is a part of the 
service-connected duodenal ulcer.  All 
tests which the examiner deems necessary 
to assess the degree of disability 
resulting from the service-connected 
duodenal ulcer are to be conducted.

The examiner must directly comment on the 
presence or absence of anemia, weight 
loss, hematemesis, melena, vomiting, or 
any other symptoms associated with a 
duodenal ulcer.  The examiner must also 
describe not only the symptoms 
experienced but also the duration of 
episodes of the symptoms and the 
frequency of recurrence within a year.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must readjudicate the claims 
for an increased disability rating for 
service-connected duodenal ulcer and the 
claim for a total rating based on 
individual unemployability based on the 
evidence in its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







